Exhibit 10.4

 

Dated [·] 2005

 

BOTAPOL MANAGEMENT B.V.

 

and

 

TAKIRRA INVESTMENT CORPORATION N.V.

 

and

 

RÉMY COINTREAU

 

and

 

CAREY AGRI INTERNATIONAL POLAND Sp. z o.o.

 

and

 

CENTRAL EUROPEAN DISTRIBUTION CORPORATION

 

TAX DEED OF COVENANT

 

LOGO [g93853img001.jpg]

 

One Silk Street

London EC2Y 8HQ

 

Telephone (44-20) 7456 2000

Facsimile (44-20) 7456 2222

 

Ref: Antoaneta Proctor/Katie Price



--------------------------------------------------------------------------------

Tax Deed of Covenant

 

This Tax Deed of Covenant is made on [·] 2005 between:

 

(1) Botapol Management B.V., a company incorporated in the Netherlands whose
registered office is at [·], the Netherlands (“Botapol Management”);

 

(2) Takirra Investment Corporation N.V., a company incorporated in the
Netherlands Antilles whose registered office is at Fokkerweg 26, Unit 301,
Curaçao, Netherlands Antilles (“Takirra” and together with Botapol Management,
the “Sellers” and each a “Seller”);

 

(3) Rémy Cointreau S.A., a company incorporated in France whose registered
office is at rue Joseph Pataa, Ancienne rue de la Champagne, 16100 Cognac,
France (the “Guarantor”);

 

(4) Carey Agri International Poland Sp. z o.o., a limited liability company
incorporated under the laws of Poland whose registered office is at [·] (the
“Purchaser”); and

 

(5) Central European Distribution Corporation, a company incorporated in
Delaware whose registered office is at Two Bala Plaza, Suite 300, Philadelphia,
United States of America (“CEDC”).

 

WHEREAS:

 

(A) This Deed is entered into pursuant to the provisions of an International
Share Sale Agreement dated [·] 2005 and made between the Sellers (1), the
Guarantor (2) and the Purchaser (3) (the “Agreement”).

 

(B) The Guarantor has agreed to guarantee the performance of Botapol Management,
an indirect subsidiary of the Guarantor, of its obligations under this Deed.

 

(C) CEDC has agreed to guarantee the performance of the Purchaser, a subsidiary
of CEDC, of its obligations under this Deed.

 

(D) The obligations of the Sellers under this Deed are several. Accordingly,
Botapol Management shall not have any liability for the performance of Takirra
of its obligations under this Deed and vice versa.

 

It is agreed as follows:

 

1 Interpretation

 

In this Deed, including the Schedule, the headings shall not affect its
interpretation and:

 

  1.1 unless otherwise defined, words and expressions defined in the Agreement
shall have the same meaning wherever used in this Deed and the provisions of
Clause 1 of the Agreement shall be deemed to be incorporated in this Deed;

 

  1.2 in the event of conflict between the provisions of the Agreement and this
Deed, this Deed shall prevail;

 

  1.3 the following expressions bear the following meanings namely:

 

1



--------------------------------------------------------------------------------

“Accounts” means the audited balance sheet, statement of income, stockholders’
equity and cash flow:

 

  (i) in respect of Botapol Holding for the financial period ending 31 March
2005;

 

  (ii) in respect of Hillcroft for the financial year ending 31 December 2004;
and

 

  (iii) in respect of Bols both of (a) for the financial year ending 31 December
2004 and (b) for the financial period ending 31 March 2005.

 

“Accounting Period” means any period in respect of which Tax is or may be
charged;

 

“Last Accounting Date” means:

 

  (i) in respect of Botapol Holding and Bols, 31 March 2005; and

 

  (ii) in respect of Hillcroft, 31 December 2004

 

“Purchaser’s Benefit” means any Taxation Benefit arising:

 

  (i) to any member of the Purchaser’s Group (other than a Company); or

 

  (ii) to any Company in respect of any Transaction occurring after the Closing
Date or in a period ending after Closing or taken into account as an asset in
preparing the Accounts;

 

“Seller Group Company” means any company which is a member of the Sellers’
Group;

 

“Straddle Period” means, in relation to any Company, an accounting period
beginning before and ending after Closing;

 

“Taxation” or “Tax” means all forms of taxation (other than deferred tax (as
that term is understood for book accounting purposes)) whether direct or
indirect and whether levied by reference to income, profits, gains, net wealth,
asset values, turnover, volumes sold added value, any Transaction or other
reference and statutory, governmental, state, provincial, local governmental or
municipal impositions, duties (but excluding any registration, stamp and
transfer taxes and capital duties which are payable as a result of the
Transactions contemplated by the Transaction Documents), contributions and
levies (including without limitation social security contributions and any other
payroll taxes), in each case whenever and wherever imposed (whether imposed by
way of a withholding or deduction for or on account of tax or otherwise) and
whether chargeable or attributable to any Company or any other person and all
penalties, surcharges, charges, costs and interest relating thereto save to the
extent such penalties or interest are attributable to unreasonable delay by the
Purchaser or any member of the Purchaser’s Group or, after Closing, any Company,
or to the failure of the Purchaser to comply with its obligations under this
Deed or the Agreement;

 

“Taxation Authority” means any Tax authority of competent jurisdiction with
respect to any of the Companies;

 

“Taxation Benefit” means any Taxation benefit or advantage including any loss,
relief, allowance, exemption, set-off, deduction, reduction, postponement,
roll-over, hold-over, repayment, recovery or credit available in the computation
of any liability to Taxation;

 

2



--------------------------------------------------------------------------------

“Tax Return” means any return, declaration, claim for refund, information return
or statement relating to Taxation which was filed or should have been filed with
any Taxation Authority, including any schedule or attachment thereto;

 

“Transaction” includes any transaction, circumstance, act, event or omission of
whatever nature and includes, without limitation, any change in the residence of
any person for the purposes of any Taxation and any change in accounting
reference date;

 

  1.4 references to “profits” include income, profits or gains (including
capital gains) of any description or from any source and references to profits
earned, accrued or received include profits deemed to have been or treated as
earned, accrued or received for Taxation purposes;

 

  1.5 references to Tax, Taxation or Taxation payable shall include:

 

  1.5.1 the loss or non-availability of, or reduction in the amount of, any
Purchaser’s Benefit to the extent that such Purchaser’s Benefit has been taken
into account as an asset in the Accounts;

 

  1.5.2 the cancellation, loss, non-availability or reduction in the amount of,
or setting off against any Taxation liability, of a right to repayment of
Taxation, to the extent that such right has been taken into account in, or in
computing a provision for Taxation in, the Accounts; and

 

  1.5.3 the setting off against profits or against a Taxation liability (in
either case in respect of which but for such setting off the Company concerned
would have had a liability to pay Taxation in respect of which a claim could
have been made under this Deed) of any Purchaser’s Benefit,

 

and the amount of Taxation shall in such cases be deemed to be:

 

  (i) in a case within Clause 1.5.1 above, the amount of Taxation which would
have been saved if the Purchaser’s Benefit had not been lost, reduced or set off
or, as the case may be, had been available;

 

  (ii) in a case within Clause 1.5.2 above, the amount of the repayment; or

 

  (iii) in a case within Clause 1.5.3 above, the amount of Taxation which would
have been saved by use of the Purchaser’s Benefit but for such setting off;

 

  1.6 references to the “Purchaser” shall, where the benefit of this Deed has
been assigned under Clause 18.6 of the Agreement, mean the person or persons for
the time being entitled to the benefit of this Deed PROVIDED THAT the Sellers
shall not, in any circumstance, be required to make a greater payment to such
person or persons than it would have had to make had the benefit of this Deed
not been assigned;

 

  1.7 references to the “Sellers” shall include either or both of them, as the
case may be;

 

  1.8 references to Clauses are to Clauses of this Deed unless otherwise
specified.

 

3



--------------------------------------------------------------------------------

2 Covenant

 

  2.1 Subject to any other provisions of this Deed, the Sellers severally agree
to each pay to the Purchaser on the due date for payment an amount equal to one
half of the amount of:

 

  2.1.1 any Taxation payable or suffered by any Company:

 

  (i) in respect of, or arising from, any Transaction effected or deemed to have
been effected on or before the Closing Date;

 

  (ii) by reference to any profits earned, accrued or received by that Company
on or before the Closing Date; or

 

  (iii) by reference to the net worth, asset value, turnover or added value of
that Company on or before the Closing Date;

 

  2.1.2 any Taxation affecting any Company in respect of, or arising from any
Transaction completed after the Closing Date in pursuance of a legally binding
obligation or an arrangement, in either case whether or not conditional,
incurred or entered into on or before the Closing Date (for the avoidance of
doubt this shall not include any Transaction entered into between either or both
Sellers and the Purchaser or any Company pursuant to the share sale or the terms
of the Agreement);

 

  2.1.3 any liability of any Company to make a payment for, or repay in whole or
in part, (other than to any other Company) any Taxation Benefit pursuant to any
agreement or arrangement entered into on or before the Closing Date to the
extent such Taxation Benefit was taken into account as an asset in preparing the
Accounts;

 

  2.1.4 any payment (other than a payment due from another Company) which any
Company fails to obtain in consideration for any Taxation Benefit to the extent
such payment was taken into account as an asset in preparing the Accounts; and

 

  2.1.5 any reasonable third party costs and expenses properly incurred or
payable by the Purchaser and the Companies in connection with, or in consequence
of, any matter for which a successful claim is made by the Purchaser under this
Deed.

 

  2.2 Any payments made under Clause 2.1 above shall be treated as an adjustment
to the consideration paid by the Purchaser for the Shares under the terms of the
Agreement.

 

3 Exclusions

 

  3.1 The Sellers shall not be liable under Clause 2.1 above to the extent that:

 

  3.1.1 provision or reserve for such Taxation was made or otherwise taken into
account in the Accounts;

 

  3.1.2 such Taxation was discharged prior to the Closing Date;

 

4



--------------------------------------------------------------------------------

  3.1.3 the Purchaser has otherwise been compensated in respect of the matter
giving rise to a claim under Clause 2.1, under the Deed or the Agreement or in
any other manner;

 

  3.1.4 such Taxation arises in the ordinary course of business of any Company
since the Last Accounting Date in accordance with such Company’s current
accounting practices;

 

  3.1.5 such Taxation would not have arisen but for, or is increased as a result
of:

 

  (a) any voluntary act of; or

 

  (b) disclaimer, withdrawal of claim or election made, or notice or consent
given by,

 

the Purchaser or, after the Closing Date, any Company, which such Purchaser or
Company knew or ought reasonably to have known would give rise to such Taxation,
other than:

 

  (i) an act in the ordinary course of business carried on by any Company at the
Closing Date and which could not reasonably have been avoided;

 

  (ii) pursuant to a binding obligation or an arrangement entered into before
the Closing Date; or

 

  (iii) at the joint written request of the Sellers or their professional
advisers;

 

  3.1.6 any Taxation which arises by reason of a voluntary disclaimer by any
Company after the Closing Date of the whole or part of any Taxation Benefit to
which it is entitled or by reason of the revocation by any Company after the
Closing Date of any claim for Taxation Benefit made (whether provisionally or
otherwise) by it prior to the Closing Date, other than:

 

  (i) an act in the ordinary course of business carried on by any Company at the
Closing Date and which could not reasonably have been avoided;

 

  (ii) pursuant to a binding obligation or an arrangement entered into before
the Closing Date; or

 

  (iii) at the joint written request of the Sellers or their professional
advisers,

 

in each case where such Taxation Benefit was taken into account in, or in
computing a provision for Taxation in, the Accounts;

 

  3.1.7 such Taxation would not have arisen but for or has been increased by a
failure or omission by any Company to make any claim, election, surrender or
disclaimer or give any notice or consent or do any other thing after Closing
Date the making, giving or doing of which was taken into account or assumed in
computing a provision for Taxation in the Accounts and requested by the Sellers
under the provisions of this Deed or otherwise or where the need for such claim,
election, surrender, disclaimer, notice or consent is otherwise actually known
to the Purchaser;

 

5



--------------------------------------------------------------------------------

  3.1.8 any liability would not have arisen, but for an act carried out or
omitted to be carried out by the Sellers or any Company prior to the Closing
Date at the written request of the Purchaser;

 

  3.1.9 any Taxation Benefit arising as a consequence of, or by reference to, a
Transaction which occurred before the Closing Date, or in respect of a period
ending on or before Closing, is available to relieve or mitigate such Taxation
within the later of (i) two years of such Taxation arising and (ii) 31 December
2007, except to the extent that such Taxation Benefit is taken into account as
an asset in, or in computing a provision for Taxation in, the Accounts;

 

  3.1.10 any VAT payable by any Company with respect to a Transaction effected
or deemed to have been effected by such Company on or before the Closing Date
is:

 

  (i) collected through receipt of payment of invoices issued by that Company
with respect to such Transaction; and/or

 

  (ii) capable of being set off against VAT due from that Company with respect
to Transactions effected or deemed to be effected after the Closing Date;

 

  3.1.11 such Taxation arises or is increased as a consequence of any change in
the accounting policy or practice adopted by the relevant Company after the
Closing Date, except where such change was necessary in order to comply with any
applicable legal, regulatory, financial, reporting or other requirement in force
on or before the Closing Date;

 

  3.1.12 any Taxation arises or is increased as a consequence of any change in
the law (including subordinate legislation) or its interpretation by the
relevant courts or in the generally published interpretation or practice of any
Taxation Authority coming into force after Closing or to the extent that such
Taxation arises or is increased by a change in any rate of Taxation after
Closing; or

 

  3.1.13 the income, profits or gains to which that Taxation is attributable
were actually received by any Company on or before the Closing Date but were not
reflected in the Accounts.

 

  3.2 The provisions of [Clause 9.1 (Time Limitation for Claims) and] [TBD]
Clause 9.3 (Maximum Liability) of the Agreement shall have effect as if
expressly incorporated in this Deed.

 

4 Due Date for Payment

 

  4.1 The due date for payment under Clause 2.1 shall be as follows:

 

  4.1.1 where a liability of the Sellers under this Deed arises from a liability
of the Purchaser or any Company to make a payment or an increased payment of
Taxation or a repayment of any payment made prior to Closing in respect of a
Taxation Benefit or an amount in respect thereof which has not at the date of
the notice under Clause 6.1 been made, then:

 

  (i) in the case of a payment of Taxation in respect of which there is no
provision for payment by instalments, the date falling five (5) Business Days
before the latest date on which that Taxation may be paid to the relevant
Taxation Authority without a liability to, or further liability to, interest or
penalties accruing; and

 

6



--------------------------------------------------------------------------------

  (ii) in the case of a payment of Taxation in respect of which there is
provision for payment by instalments, the date falling five (5) Business Days
before each date on which an instalment of such payment becomes payable (and so
on each such date an appropriate proportion of the amount claimed shall be paid,
such proportion to be notified by the Purchaser to each of the Sellers at least
five (5) Business Days prior to such date);

 

  4.1.2 in a case within Clause 1.5.1 above, the date falling five (5) Business
Days before the latest date on which Taxation becomes payable which would not
have been payable had the relevant Taxation Benefit not been lost, reduced or
found to be unavailable without a liability to interest or penalties accruing
(the amount payable to the Purchaser on any particular date in respect of the
Taxation Benefit shall be only the amount of Taxation which is payable on each
date but which would not have been payable had the Taxation Benefit not been
lost, reduced or found to be unavailable);

 

  4.1.3 in a case within Clause 1.5.2 above, the date the repayment of Taxation
would have been obtained;

 

  4.1.4 in a case within Clause 1.5.3 above, the date on which the relevant
Taxation liability would have been payable without a liability to interest or
penalties accruing but for the setting off of the relevant Taxation Benefit; and

 

  4.1.5 in any other case, five (5) Business Days after a notice containing a
written demand in respect of the matter for which the Sellers are liable is
received from the Purchaser pursuant to Clause 6.1 below.

 

  4.2 Any liability of the Sellers hereunder shall be calculated and settled in
the same currency as that of any amount payable under Clause 2.1.

 

  4.3 Interest will accrue on any amounts owed by the Sellers or the Purchaser
under this Deed from the due date for payment until the date such payment is
made in accordance with Clause 18.13 of the Agreement, provided that interest
shall not accrue for any period in respect of which interest due to the relevant
Taxation Authority is included in the payment due to be made under this Deed
before application of this Clause 4.3.

 

5 Pre-Closing Computations

 

  5.1 Subject to, and in accordance with, the provisions of this Clause 5, the
Sellers or their duly authorised agents shall, at the their own cost, prepare,
submit and deal with (or procure the preparation and submission of):

 

  5.1.1 all Tax Returns and computations relating to Taxation; and

 

7



--------------------------------------------------------------------------------

  5.1.2 all claims, elections, surrenders, disclaimers, notices and consents for
Taxation purposes in accordance with Clauses 5.2, and 5.10 below,

 

in respect of all periods relevant for Taxation purposes of each Company ending
on or before the Closing Date (the “Pre-Closing Accounting Periods”).

 

  5.2 The Sellers may make, for Pre-Closing Accounting Periods, only such
claims, elections, surrenders, disclaimers, notices or consents in respect of
each Company that have been assumed to be made by any Company in the Accounts or
the notes to the Accounts.

 

  5.3 The Sellers or their duly authorised agents shall deliver all tax
documents relevant to the matters set out in Clause 5.1 above (the “Tax
Documents”) to the Purchaser for authorisation and signing prior to submission.
The Purchaser shall procure that the Tax Documents are so authorised and signed
as soon as reasonably practicable by or on behalf of the relevant Company. The
Sellers hereby agree to cancel within five (5) Business Days of the Closing Date
any existing authority held by any employee or agent of, or an adviser to, the
Sellers to sign Tax Documents on behalf of any Company with effect from the
Closing Date. If a time limit is imposed by law, a Taxation Authority or
otherwise, in relation to any Tax Documents, the Sellers shall ensure that the
Purchaser receives such Tax Documents no later than ten (10) calendar days
before the expiry of the time limit.

 

  5.4 The Sellers shall procure that:

 

  5.4.1 the Purchaser is kept informed of the progress of all matters relating
to the Taxation affairs of the Companies in relation to the Pre-Closing
Accounting Periods;

 

  5.4.2 the Purchaser receives copies of all written correspondence with any
Taxation Authority insofar as it is relevant to the matters referred to in
Clause 2.1 and 5.1 above; and

 

  5.4.3 the Purchaser’s reasonable written comments in relation to the matters
referred to in this Clause 5 are taken into account by the Sellers when dealing
with such matters.

 

  5.5 The Sellers agree to devote reasonable resources to dealing with
pre-Closing Taxation affairs, and shall use reasonable endeavours to ensure that
they are finalised as soon as reasonably practicable. The Sellers shall ensure
that all Tax Documents are true and accurate in all respects and are not
misleading.

 

  5.6 The Purchaser shall procure that each of the Sellers is sent a draft of
any Tax Return of any Company relating to the Straddle Period or a Pre-Closing
Accounting Period if such Tax Return relates to a matter (a “Relevant Matter”)
which might affect the liability to Tax of the Sellers or the Sellers’ liability
under Clause 2.1 at least ten (10) calendar days before its intended submission
to a Taxation Authority and shall procure that its final form contains such
alterations as the Sellers may (acting jointly), within five (5) calendar days
of receiving the draft Tax Return, reasonably require to avoid or reduce such
liability.

 

  5.7 [Botapol Management or its duly authorized agents shall deliver to the
Purchaser, within [60 Business Days] of the Closing Date, transfer pricing
documentation as defined by Article 9a of the Polish Corporate Income Tax Act
(the “TP

 

8



--------------------------------------------------------------------------------

documentation”) regarding all qualifying transactions completed or entered into
by Hillcroft or Bols after 1 January 2001 and before the [Last Accounting
Date].] [Sellers to confirm what information is available and time frame in
which such information can be collated and handed to the Purchaser]

 

  5.8 The Purchaser shall further procure that each of the Sellers receives a
copy of any correspondence received by, or on behalf of, any Company which
relates to any Tax Return and concerns a Pre-Closing Accounting Period, a
Straddle Period or a Relevant Matter and shall (without limitation of the
Sellers’ rights under Clause 5.1 and 5.2 above) accept or procure the acceptance
of any alteration reasonably required by the Sellers (acting jointly) to avoid
or reduce any liability to Taxation or under Clause 2.1 to any correspondence,
election or claim to be sent by, or on behalf of, any Company to any Taxation
Authority in relation to such Pre-Closing Accounting Period or Straddle Period
Tax Returns or in connection with a Relevant Matter (having given the Sellers
reasonable opportunity (and no less than fifteen (15) Business Days or, if the
Purchaser receives such correspondence etc. less than fifteen (15) Business Days
prior to any applicable time limit for it to supply a response, such time as is
half of the period between receipt by the Purchaser and the applicable time
limit) to consider any such correspondence, claim or election prior to their
being sent.

 

  5.9 The Purchaser shall procure that the Sellers and their duly authorised
agents are (on reasonable notice in writing to the Purchaser) afforded such
reasonable access to the books, accounts, personnel, correspondence and
documentation of the Companies and such other reasonable assistance as may be
required to enable the Sellers to discharge their obligations under this Clause
5.

 

  5.10 Notwithstanding Clause 5.2, neither the Purchaser nor any Company shall
be required to submit any claims, elections, surrenders, disclaimers, notices or
consents to the extent that such relate to a Purchaser’s Benefit (except for
setting off of any VAT payable by any Company with respect to a Transaction
effected or deemed to have been effected by such Company on or before the
Closing Date against VAT due from such Company with respect to Transactions
effected or deemed to be effected after the Closing Date), and any agreement by
the Purchaser or any Company in this respect shall be without prejudice to any
liability of the Sellers that may arise in respect of such Taxation Benefit.

 

  5.11 The Purchaser agrees that the Sellers shall continue to be in charge of
Taxation litigation commenced prior to the Closing Date and shall cause the
relevant Companies being parties to such Taxation litigation not to withdraw any
existing powers of attorney to conduct such Taxation litigation in the name and
on behalf of the affected Company other than at the joint request of the
Sellers, in which case the Purchaser shall cause the respective Company to issue
a new power of attorney to such legal and tax advisors as may be indicated
jointly by the Sellers. To the extent any of the:

 

  (i) liabilities relating to claims being the subject matter of such Taxation
litigation; or

 

  (ii) costs associated with the conduct of such Taxation litigation,

 

have been included as a liability or have been otherwise provided for in the
Accounts, the Purchaser shall, upon the joint written request of the Sellers,
cause

 

9



--------------------------------------------------------------------------------

the respective Company to promptly effect payment of the amount of relevant
Taxation being the subject of such litigation and/or the costs associated with
the conduct of such Taxation litigation, up to the amount of such Taxation
included in the Accounts.

 

  5.12 This Clause 5 shall operate without prejudice to the provisions of Clause
6.

 

6 Claims

 

  6.1 If the Purchaser or any Company becomes aware after the Closing Date of
any matter which could give rise to a liability under this Deed, the Purchaser
shall procure that notice of that matter is given as soon as reasonably
practicable to each of the Sellers and as regards any such matter the Purchaser
shall itself or shall procure that the Company concerned shall at the joint
request of the Sellers take such action as they may reasonably request to deal
with the matter but subject as set out in Clause 6.2 and Clause 6.3 below and
subject to the Purchaser and the relevant Company being indemnified to their
reasonable satisfaction by the Sellers against all losses (including additional
Taxation), costs, damages and expenses which may be incurred as a result.

 

  6.2 The Purchaser and each Company shall be at liberty without reference to
the Sellers to deal with any matter which could give rise to a liability under
this Deed if the Sellers delay unreasonably in giving any such request as is
mentioned in Clause 6.1 above, provided that the Purchaser or Company concerned
has notified each of the Sellers of its intention to so deal with the matter and
has afforded the Sellers a period of fifteen (15) Business Days to respond
except that if there is a time limit for response to the relevant Taxation
Authority and the Purchaser or a Company has notified the claim to the Sellers
as soon as reasonably practicable under the provisions of Clause 6.1 above, then
the Sellers shall be afforded such shorter period to respond as shall end at
least five (5) Business Days prior to the expiry of such time limit.

 

  6.3 The Purchaser shall procure that the Sellers and their duly authorised
agents are (on reasonable notice in writing to the Purchaser) afforded such
reasonable access to the books, accounts, personnel, correspondence and
documentation of the Companies and such other reasonable assistance as may be
required to enable the Sellers to exercise their rights under this Clause 6.

 

7 Purchaser’s Indemnity

 

  7.1 The Purchaser shall pay the relevant Seller an amount equal to the amount
of any Taxation (plus any third party costs and expenses which such Seller has
incurred or paid in connection with such liability to Taxation) for which that
Seller or any member of that Sellers’ Group has become liable and has paid by
virtue of the failure of the Purchaser, a member of the Purchaser’s Group or any
Company after the Closing Date, to discharge such Taxation, except to the extent
such Taxation:

 

  7.1.1 is subject to a valid claim under this Deed by the Purchaser which has
not been satisfied (or could be the subject of any such valid claim, assuming
that a claim was made in respect of such Taxation), in which case the
Purchaser’s liability under this Clause 7.1 shall be reduced by the amount of
the relevant Seller’s liability under Clause 2.1 of this Deed in respect of

 

10



--------------------------------------------------------------------------------

such claim and the Purchaser shall have no further recourse against that Seller
in respect of that Tax liability under Clause 2.1 of this Deed or otherwise (for
the avoidance of doubt, the provisions of this Clause 7.1.1 shall not affect any
claim the Purchaser may have under Clause 2.1 of this Deed against the other
Seller in respect of such Tax liability); or

 

  7.1.2 has been recovered under any relevant statutory provision.

 

  7.2 The Purchaser agrees to pay to the relevant Seller an amount equal to any
VAT for which that Seller has become liable as a result of supplies,
acquisition, imports or Transactions made by any Company after the Closing Date.

 

  7.3 Clauses 4 and 6 above shall apply to Clause 7.1 as they apply to the
covenant contained in Clause 2.1, replacing references to the Sellers by
references to the Purchaser (and vice versa) and making any other necessary
modifications.

 

8 Recovery from Third Parties

 

  8.1 If before the Sellers make any payment in discharge of any claim by the
Purchaser under this Deed, the Purchaser or any Company recovers or is or
becomes entitled to recover (whether by payment, discount, credit, relief or
otherwise) from any other person (other than a Company), including for the
avoidance of doubt any Taxation Authority, any sum in respect of that Taxation,
then:

 

  8.1.1 the Purchaser shall procure that before steps are taken to enforce a
claim against the Sellers following notification under Clause 6.1 above, all
reasonable steps are taken to enforce recovery from such other person, subject
to the Purchaser and the relevant Company being indemnified to their reasonable
satisfaction by the Sellers against all losses (including additional Taxation),
damages, costs and expenses which may be reasonably incurred, and keep the
Sellers fully informed of the progress of any action taken; and

 

  8.1.2 any actual recovery by the Purchaser or any Company, less any reasonable
third party costs and expenses of recovery (including any Taxation which would
not have been incurred but for the recovery of that amount) shall reduce each
Seller’s liability by an equal amount being half the amount recovered from any
third person (other than a Company) or satisfy, as the case may be, such claim
to the extent of such recovery.

 

  8.2 If the Sellers pay an amount in respect of Taxation under Clause 2.1 and
any Company is or becomes entitled to recover (whether by payment, discount,
credit, relief or otherwise) from any other person (other than a Company) any
sum in respect of that Taxation, then the Purchaser shall:

 

  8.2.1 within five (5) Business Days of being or becoming so entitled, notify
each Seller of such entitlement and shall, if so requested by the Sellers acting
jointly and subject to the Purchaser and that Company being indemnified to their
reasonable satisfaction by the Sellers against all losses (including additional
Taxation), damages, reasonable costs and expenses which may be reasonably
incurred, take or procure that the relevant Company takes all reasonable steps
to enforce that recovery (keeping the Sellers fully informed of the progress of
any action taken); and

 

11



--------------------------------------------------------------------------------

  8.2.2 within five (5) Business Days of recovering any such amount, account to
each Seller an amount equal to (a) half of the whole of any sum so recovered
(including any interest or repayment supplement paid to the Purchaser or any
Company) less any reasonable third party costs and expenses of recovery
(including any Taxation which would not have been incurred but for the recovery
of that amount) or, if less, (b) the amount of any payment previously made by
each of the Sellers in respect of such Taxation.

 

9 Savings

 

  9.1 If the auditors for the time being of any Company certify in writing (at
the joint request and expense of the Sellers) to the Sellers and the Purchaser
that Taxation which has resulted in a payment by the Sellers falling due
pursuant to Clause 2.1 or the TaxWarranties gives rise to an actual saving (the
“Saving”) of Taxation for any Company or the Purchaser, then an amount equal to
half of the amount of such Saving shall be allocated to each Seller and either
(a) set off against any payment then due from that Seller under this Deed, or
(to the extent that it is not so set off) (b) paid by the Purchaser to that
Seller within five (5) Business Days of the Saving being obtained.

 

  9.2 If any Company or the Purchaser discovers that there has been a Saving,
the Purchaser shall, or shall procure that the Company concerned shall, as soon
as reasonably practicable give full details thereof to the Sellers and supply to
the Sellers such information as they may reasonably require (acting jointly) to
verify the amount of the Saving.

 

  9.3 For the purposes of Clause 9.1 a person obtains a Saving if as a result of
the Taxation which results in a claim by the Purchaser under Clause 2.1 that
person is relieved in whole or in part of a liability to make some other payment
of Taxation which it would otherwise have been liable to make or obtains a right
to repayment of Taxation which would not otherwise have been available.

 

  9.4 The Purchaser shall procure that each Company shall utilise any available
Taxation Benefits to create and maximise a Saving, provided that the Purchaser
shall not be obliged to procure that such Taxation Benefits are so utilised to
the extent other Purchaser’s Benefits are available to be utilised in priority
to such Taxation Benefits.

 

10 Tax Groups

 

The Sellers represent to the Purchaser that no Company is a member of a group
which makes a consolidated Tax Return.

 

11 Withholdings and Deductions

 

  11.1 All sums payable under this Deed shall be paid free and clear of all
deductions, withholdings, set-offs or counterclaims whatsoever save only as may
be required by law. If any deductions or withholdings are required by law the
party making the payment shall (except in the case of interest payable under
Clause 4.3) be obliged to pay to the other party such sum as will after such
deduction or withholding has been made leave the other party with the same
amount as it would have been entitled to receive in the absence of any such
requirement to make a deduction or

 

12



--------------------------------------------------------------------------------

withholding, provided that if either party to this Deed shall have assigned the
benefit (in whole or in part) of this Deed, then the liability of the other
party under this Clause 11.1 shall be limited to that (if any) which would have
been had no such assignment taken place.

 

  11.2 If any Taxation Authority charges to Taxation (or would charge to
Taxation in the absence of any Taxation Benefits available to the recipient) any
sum paid under this Deed, then the amount so payable shall be grossed up by such
amount as will ensure that after payment of the Taxation so charged (or which
would have been so charged if any Taxation Benefits available to the recipient
were ignored) there shall be left a sum equal to the amount that would otherwise
be payable under this Deed, provided that if either party to this Deed shall
have assigned the benefit (in whole or in part) of this Deed, then the liability
of the other party under this Clause 11.2 shall be limited to that (if any)
which would have been had no such assignment taken place.

 

  11.3 If the recipient of a payment made under this Deed receives a credit for,
or refund of, any Taxation payable by it or similar benefit by reason of any
deduction or withholding for or on account of Taxation, then it shall reimburse
to the other party such part of such additional amounts paid to it pursuant to
Clause 11.2 above as the recipient of the payment certifies to the other party
will leave it (after such reimbursement) in no better and no worse position than
it would have been in if the other party had not been required to make such
deduction or withholding.

 

12 Miscellaneous

 

The provisions of Clause 11 (Remy Cointreau Guarantee), 17 (Confidentiality) and
18 (Other Provisions) of the Agreement shall apply to this Deed with any
necessary changes.

 

13 Effect of Discharge of Claim

 

For the avoidance of doubt, the Sellers shall remain liable in accordance with
the terms of this Deed notwithstanding that any Taxation giving rise to a
liability to make a payment under Clause 2.1 of this Deed is or has been
discharged or suffered by the relevant Company, whether before or after the date
of this Deed and whether by payment or by the loss or utilisation of any
Taxation Benefit or right to repayment of Taxation.

 

14 Effect of Waiver, Release, etc.

 

Any liability under this Deed may in whole or in part be released, compounded or
compromised or time or indulgence may be given by the person to whom the
liability is owed in its absolute discretion as regards any of the persons under
such liability without this in any way prejudicing or affecting its rights
against any other or others of those persons under the same or a like liability
whether joint and several or otherwise.

 

15 Illegality

 

If at any time any provision of this Deed is or becomes illegal, invalid or
unenforceable in any respect under the law of any jurisdiction, neither the
legality, validity or enforceability of such provision under the law of any
other jurisdiction, nor the legality, validity or enforceability of any other
provision of this Deed, shall in any way be affected or impaired thereby.

 

13



--------------------------------------------------------------------------------

16 Governing Law

 

This Deed shall be governed by and construed in accordance with English law.

 

17 Deed

 

The signature or sealing of this document by or on behalf of a party shall
constitute an authority to the solicitors, or an agent or employee of the
solicitors, acting for that party in connection with this document to deliver it
as a deed on behalf of that party.

 

In witness whereof this document has been duly executed as a Deed the day and
year first before written.

 

14



--------------------------------------------------------------------------------

[EXECUTED as a DEED by [·]   }

 

(Director)

 

 

duly authorised on behalf of

BOTAPOL MANAGEMENT B. V.

 

 

EXECUTED as a DEED by [·]

 

}

 

(Director)

 

 

duly authorised on behalf of

 

TAKIRRA INVESTMENT

CORPORATION N.V.

   

 

EXECUTED as a DEED by [·]

 

}

 

(Director)

 

 

duly authorised on behalf of

RÉMY COINTREAU S.A.

 

EXECUTED as a DEED by [·]

 

}

 

(Director)

 

 

duly authorised on behalf of

CAREY AGRI INTERNATIONAL

Sp. z o.o.

 

 

15



--------------------------------------------------------------------------------

EXECUTED as a DEED by [·]

 

}

 

(Director)

 

 

duly authorised on behalf of

CENTRAL EUROPEAN DISTRIBUTION

CORPORATION]

 

 

16